     Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 1 of 41 PageID #: 8667



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


DAKOTA NELSON;
BELINDA BIAFORE, individually and as
Chairperson of the West Virginia Democratic Party;
ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee;
WEST VIRGINIA DEMOCRATIC PARTY; and
WEST VIRGINIA HOUSE LEGISLATIVE COMMITTEE,

                                Plaintiffs,

v.                                                      CIVIL ACTION NO. 3:19-0898

MAC WARNER in his official capacity as
West Virginia Secretary of State; and
VERA MCCORMICK, in her official capacity as
Clerk of Kanawha County, West Virginia, and all
ballot commissioners for the state of West Virginia,

                                Defendants.


                           MEMORANDUM OPINION AND ORDER

         This suit challenges the constitutionality of West Virginia’s Ballot Order Statute, which

mandates that ballots for partisan offices list first the party whose presidential candidate received

the most votes in the last election. Following the parties’ bench trial, the Court must now weigh

the extent to which the Statute burdens the plaintiffs’ First and Fourteenth Amendment rights

against the state’s asserted interests. Finding the state’s interests insufficient to justify the burdens

created by the Statute, the Court now declares the Ballot Order Statute unconstitutional, enjoins

the defendants from enforcing it, and orders the defendants to implement a constitutional ballot

ordering system for future elections, including the November 2020 general election.
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 2 of 41 PageID #: 8668



                                            I. BACKGROUND

        The West Virginia legislature enacted the state’s Ballot Order Statute in 1991. Stips. ¶ 22,

ECF No. 106-2. The Statute provides:

        The party whose candidate for president received the highest number of votes at the
        last preceding presidential election is to be placed in the left, or first column, row
        or page, as is appropriate to the voting system. The party which received the second
        highest vote is to be next and so on. Any groups or third parties which did not have
        a candidate for president on the ballot in the previous presidential election are to be
        placed in the sequence in which the final certificates of nomination by petition were
        filed.

W. Va. Code § 3-6-2(c)(3). Election officials have interpreted “highest number of votes” to refer

to votes in West Virginia, not nationwide. Therefore, ballots for the upcoming November general

election will list Republican Party candidates first because most West Virginian voters supported

Donald Trump in 2016.

        The plaintiffs, all of whom are affiliated with the Democratic Party, argue candidates listed

first on a ballot benefit from a human tendency to choose the first candidate in a list of names. Am.

Compl. ¶¶ 3, 25, ECF No. 7. Because of this “primacy effect,” the plaintiffs argue the Ballot Order

Statute gives certain candidates a significant advantage over others based solely on partisan

affiliation. 1 Am. Compl. ¶¶ 1–3. Count One alleges the Ballot Order Statute is an undue burden

on the right to vote in violation of the First and Fourteenth Amendments because the Statute dilutes

votes for candidates whose political party is not favored by the Statute. Am. Compl. ¶¶ 36–42.

Count Two alleges the Statute constitutes disparate treatment in violation of the Fourteenth

Amendment’s Equal Protection Clause because the Statute treats one major political party (and its

candidates, members, constituencies, and supportive voters and organizations) differently from the

other major party by granting an electoral advantage based solely on the party’s performance in


        1
           Other names for this phenomenon include “position bias,” the “ballot order effect,” the “candidate name
order effect,” the “windfall vote,” and the “donkey vote.”

                                                       -2-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 3 of 41 PageID #: 8669



the last presidential election. Am. Compl. ¶¶ 43–47. The essence of these claims is that, through

the Statute, the state puts its thumb on the scale in partisan elections to benefit a favored political

party. Am. Compl. ¶ 1. The plaintiffs ask the Court to declare the Ballot Order Statute

unconstitutional, enjoin the defendants from enforcing it, and require the defendants to use a ballot

ordering system that gives similarly situated major-party candidates an equal opportunity for the

ballot to list them first. Am. Compl. 17.

         The first individual plaintiff is Dakota Nelson, a resident of Huntington, Cabell County,

West Virginia. Stips. ¶ 1; Trial Tr. 89, ECF Nos. 119–22. He is registered to vote as a Democrat

and is a member of the Democratic Party. Stips. ¶ 1; Tr. 89. Nelson was a Democratic candidate

in the 2018 general election for District 16 of the West Virginia House of Delegates, which is a

three-delegate district. 2 Tr. 92; Pls.’ Ex. 8, at 4, ECF No. 104-9. The ballot listed him last out of

six candidates, and he lost the election. Tr. 90; Pls.’ Ex. 8, at 4. Nelson ran again for District 16 in

the June 2020 primary and was nominated. Stips. ¶ 2. He will appear on the November 2020 ballot

with three Republicans and two other Democrats who are also running for District 16. Stips. ¶ 4;

Tr. 89–90.

         The second individual plaintiff is Belinda Biafore. She is a registered Democrat and

resident of Fairmont, Marion County, West Virginia. Stips. ¶ 6. She has been a member of the

Democratic Party in West Virginia for over forty-four years and an active supporter of the

Democratic Party for over fifty years. Stips. ¶ 6. She is the Chairperson of the West Virginia

Democratic Party and previously served as Vice Chairperson, as a member of the Executive

Committee, and in several leadership roles for the West Virginia Federation of Democratic


         2
          The parties’ stipulations wrongly identify Nelson as a 2016 candidate. Stips. ¶ 5. Nelson’s testimony and
the 2018 ballot document the correct year. Tr. 92; Pls.’ Ex. 8, at 4; see also November 6, 2018 General Election, WEST
VIRGINIA STATE, https://results.enr.clarityelections.com/WV/92360/Web02-state.222648/#/ (last visited Aug. 4,
2020).

                                                         -3-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 4 of 41 PageID #: 8670



Women. Stips. ¶ 6; Tr. 70. She regularly supports Democratic candidates in state elections and

intends to vote for Democrats in the upcoming November election. Stips. ¶ 6.

        Elaine Harris is the third individual plaintiff. She did not testify at trial, but the parties

stipulated to the following. She is a registered Democrat and resident of Kanawha County, West

Virginia. Stips. ¶ 7. She has been a member and active supporter of the Democratic Party in West

Virginia for many years. Stips. ¶ 7. She currently serves as Chairperson of the Kanawha County

Democratic Executive Committee. Stips. ¶ 7. Harris regularly supports Democratic candidates in

West Virginia elections and intends to vote for Democratic Party candidates in the upcoming

general election. Stips. ¶ 7.

        The plaintiffs also include two organizations. The West Virginia Democratic Party is a

state political party as defined by West Virginia Code §§ 3-1-8 and 3-8-1a(30). Stips. ¶ 9. Party

members include all registered Democrats in the state, including those running in the upcoming

general election. Stips. ¶ 10. The Party’s mission is to elect Democratic candidates across West

Virginia, and it has nominated approximately one hundred candidates who will appear on the ballot

in November. Stips. ¶¶ 10, 11; Tr. 70–71. The West Virginia Democratic House Legislative

Committee is the West Virginia Democratic Party’s caucus campaign committee for the House of

Delegates as defined by West Virginia Code § 3-8-1a(6). Stips. ¶ 12. The Legislative Committee

is comprised of the forty-one Democratic members of the House of Delegates. Stips. ¶ 13; Tr. 52.

Its mission is to elect its members and other Democratic candidates to the House of Delegates.

Stips. ¶ 13; Tr. 52. Twenty-eight Legislative Committee members are running for reelection in

November against Republican challengers. 3 Stips. ¶ 13; Tr. 53–55.


        3
           These members include Michael Angelucci, Jason Barrett, Mick Bates, Nathan Brown, Sammi Brown, Jeff
Campbell, Phillip Diserio, John Doyle, Amanda Estep-Burton, Ed Evans, Barbara Evans Fleischauer, Shawn Fluharty,
Evan Hansen, William Hartman, Sean Hornbuckle, Cindy Lavender-Bowe, Chad Lovejoy, Rodney Miller, David
Pethtel, Rodney Pyles, Larry Rowe, Doug Skaff, Margaret Staggers, Cody Thompson, Tim Tomblin, Danielle Walker,

                                                      -4-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 5 of 41 PageID #: 8671



        The Court has adjudicated this case on an expedited schedule because the ballot order for

the November election must be set on August 25. W. Va. Code § 3-6-2(d)(2); Stips. ¶¶ 21, 35. The

plaintiffs filed their operative Amended Complaint on January 6, 2020. On March 17, the Court

denied defendant Clerk of Kanawha County Vera McCormick’s motion to dismiss. Mem. Op. and

Order, ECF No. 28. On June 30, the Court granted the plaintiffs’ motion to certify the defendant

class of all county ballot commissioners in West Virginia and designated McCormick as the class

representative. Mem. Op. and Order, ECF No. 75. The Court denied McCormick’s and defendant

Secretary of State Mac Warner’s motions for summary judgment on July 15. Mem. Op. and Order,

ECF No. 87. The defendants argued the plaintiffs lacked standing to bring this suit and that this

case involves a nonjusticiable political question, but the Court rejected these arguments. The bench

trial occurred in Huntington on July 27 through 30. Because this proceeding was a bench trial, the

Court must weigh the evidence, determine witnesses’ credibility, and find the facts. United States

v. Bales, 813 F.2d 1289, 1293 (4th Cir. 1987).

                                               II. STANDING

        Before arriving at the case’s merits, the Court must answer the defendants’ contention that

the plaintiffs lack standing to bring their claims. The defendants have unsuccessfully challenged

the plaintiffs’ standing at every stage of this litigation. In denying the defendants’ motions for

summary judgment, the Court held that Nelson, the Democratic Party, and the Legislative

Committee demonstrated direct standing based on harm to their electoral prospects. 4 Mem. Op.

4–10, ECF No. 87. The Court also held the Democratic Party demonstrated associational standing



John Williams, and Lisa Zukoff. Tr. 53–55; Pls.’ Ex. 7, ECF No. 104-8. Brent Boggs and Mike Pushkin are also
running for reelection, but they are unopposed. Tr. 55.
         4
            The plaintiffs also argued in response to the defendants’ motions for summary judgment that the
Democratic Party and the Legislative Committee had direct standing based on a diversion of resources, but the Court
rejected this theory of injury for lack of evidence. Mem. Op. 10–12, ECF No. 87. The plaintiffs did not renew this
argument for standing at trial, so the Court does not address it here.

                                                       -5-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 6 of 41 PageID #: 8672



on behalf of Nelson. Id. at 14–15. Relying on the evidence at trial, the Court reaches the same

conclusions here with the addition that the Legislative Committee has associational standing on

behalf of its members who are running in contested races in the November election.

    A. Legal Standard

        Article III of the United States Constitution limits the jurisdiction of federal courts to

“Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1. “For a legal dispute to qualify as a

genuine case or controversy, at least one plaintiff must have standing to sue.” Dep’t of Commerce

v. New York, 139 S. Ct. 2551, 2565 (2019). To prove standing, a plaintiff must “present [1] an

injury that is concrete, particularized, and actual or imminent; [2] fairly traceable to the defendant’s

challenged behavior; and [3] likely to be redressed by a favorable ruling.” Id. (citation omitted).

The first element requires “an invasion of a legally protected interest which is [both] concrete and

particularized . . . [and] actual or imminent, not conjectural or hypothetical.” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks and citations omitted). “An allegation

of future injury may suffice if the threatened injury is ‘certainly impending,’ or there is a

‘substantial risk’ that the harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158

(2014) (citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409, 414 n.5 (2013)). The second

element requires showing a “causal connection between the injury and the conduct complained of”

such that the injury is “not . . . the result of the independent action of some third party not before

the court.” Lujan, 504 U.S. at 560–61 (citation omitted). The third element requires it to be “likely,

as opposed to merely speculative, that the injury will be redressed by a favorable decision.” Id. at

561 (internal quotation marks and citation omitted). This three-part inquiry applies to

organizational plaintiffs as well as individuals. Havens Realty Corp. v. Coleman, 455 U.S. 363,

378–79 (1982) (citations omitted). The party invoking a court’s jurisdiction bears the burden of



                                                  -6-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 7 of 41 PageID #: 8673



establishing the elements of standing. Lujan, 504 U.S. at 561 (citations omitted). If controverted

by the opposing party, the facts forming the basis for standing must be “supported adequately by

the evidence adduced at trial.” Id. (citation omitted).

   B. Nelson, the Democratic Party, and the Legislative Committee have direct standing.

       1. Injury-in-Fact

           a. Nelson proved an injury based on his harmed electoral prospects.

       “The inability to compete on an equal footing due to the application of allegedly biased

criteria has been recognized in many contexts as an injury in fact sufficient to support

constitutional standing.” Nat. Law Party of U.S. v. Fed. Elec. Comm’n, 111 F. Supp. 2d 33, 44

(D.D.C. 2000) (collecting cases); e.g. Ne. Fla. Chapter of Associated Gen. Contractors of Am. v.

City of Jacksonville, 508 U.S. 656, 666 (1993) (holding contractors had standing to challenge city

ordinance based on “inability to compete on an equal footing in the bidding process”); see also

Fulani v. Brady, 935 F.2d 1324, 1327 (D.C. Cir. 1991) (collecting cases and explaining that courts

have recognized “competitor standing” in “circumstances where a defendant’s actions benefitted

a plaintiff’s competitors, and thereby caused the plaintiff’s subsequent disadvantage”). The D.C.

Circuit explained so-called “competitive standing” this way: “when regulations illegally structure

a competitive environment—whether an agency proceeding, a market, or a reelection race—parties

defending concrete interests (e.g., retention of elected office) in that environment suffer legal harm

under Article III.” Shays v. Fed. Elec. Comm’n, 414 F.3d 76, 87 (D.C. Cir. 2005).

       Several circuits have extended this competitive standing theory to elections, holding that a

candidate and his or her party can show an injury-in-fact if the defendant’s actions harm the

candidate’s chances of winning. See, e.g., Pavek v. Donald J. Trump for President, Inc., No. 20-

2410, 2020 WL 4381845, at *1 (8th Cir. July 31, 2020) (holding two Democratic Party committees



                                                 -7-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 8 of 41 PageID #: 8674



demonstrated standing to challenge a ballot order statute based on the statute unequally favoring

supporters of other political parties); Green Party of Tenn. v. Hargett, 767 F.3d 533, 538 (6th Cir.

2014) (holding Green Party and Constitution Party had standing to challenge state’s ballot access

and ballot order statutes); Drake v. Obama, 664 F.3d 774, 783 (9th Cir. 2011) (explaining that the

“potential loss of an election” was an injury-in-fact sufficient to give a local candidate and party

officials supporting that candidate standing); Tex. Democratic Party v. Benkiser, 459 F.3d 582,

587–88 (5th Cir. 2006) (holding party demonstrated injury of “harm to its election prospects” and

“threatened loss of political power” and candidate demonstrated injury because the opposing

party’s actions “threaten[ed] his election prospects”); Fulani v. Hogsett, 917 F.2d 1028, 1030 (7th

Cir. 1990) (holding third party and its candidates faced the injury of “increased competition” when

the defendants allegedly improperly placed major-party candidates on the ballot); Schulz v.

Williams, 44 F.3d 48, 53 (2d Cir. 1994) (holding the “well-established concept of competitors’

standing” gave Conservative Party representative standing because the party “stood to suffer a

concrete, particularized, actual injury—competition on the ballot from candidates that . . . were

able to ‘avoid complying with the Election Laws’ and a resulting loss of votes”); see also

Hollander v. McCain, 566 F. Supp. 2d 63, 68 (D.N.H. 2008) (“[C]ourts have held that a candidate

or his political party has standing to challenge the inclusion of an allegedly ineligible rival on the

ballot, on the theory that doing so hurts the candidate’s or party’s own chances of prevailing in the

election.”); Mann v. Powell, 333 F. Supp. 1261, 1265 (N.D. Ill. 1969) (holding candidates had

standing to challenge ballot order statute based on statute’s possible threat of discriminatory

treatment).

       Contrary to this overwhelming precedent, the defendants have relied on the recent Eleventh

Circuit decision in Jacobson v. Florida Secretary of State, 957 F.3d 1193 (11th Cir. 2020) to argue



                                                 -8-
  Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 9 of 41 PageID #: 8675



the asserted injury to Nelson’s electoral prospects is too speculative. The plaintiffs in Jacobson

challenged Florida’s ballot order statute, which required that ballots list first candidates from the

party that won the last gubernatorial election. 957 F.3d at 1198. The district court ruled based on

the consequences of the primacy effect that the statute violated the First and Fourteenth

Amendments. Id. at 1200. However, the Eleventh Circuit vacated that decision on the grounds that

none of the plaintiffs had standing. Id. at 1212. According to the Eleventh Circuit, the Democratic

National Committee’s reliance “solely on an average measure of the primacy effect” gave the court

“no basis to conclude that the primacy effect will impact any particular voter or candidate in any

particular election.” Id. at 1205 (citation omitted). The Democratic National Committee therefore

had “not proved that at least one of its unidentified members ‘is certain to be injured by’ the

primacy effect” as required for standing. Id. (citing Ga. Republican Party v. Sec. & Exch. Comm’n,

888 F.3d 1198, 1204 (11th Cir. 2018)).

       Both the plaintiffs in Jacobson and here relied on expert witness Dr. Jon A. Krosnick, one

of the nation’s foremost political psychologists. In both cases, Dr. Krosnick submitted extensive

statistical research and concluded that listing a candidate first “almost always” accords that person

an advantage. Pls.’ Ex. 2, at 1, ECF No. 104-2; Sec’y’s Ex. 2, at 2, ECF No. 105-2. His research

includes a meta-analysis of over 1,000 primacy effect tests, of which 84 percent manifested

differences in the direction of primacy—a statistically significant pattern constituting “near

unanimity.” Pls.’ Ex. 2, at 21–23; Sec’y’s Ex. 2, at 34–36. Due either to a misunderstanding of the

evidence or an unclear presentation of it by the plaintiffs, the Eleventh Circuit failed to grasp that

Dr. Krosnick’s conclusions on the prevalence of the primacy effect apply to all elections. To

prevent this Court from making the same interpretative error, Dr. Krosnick repeatedly testified that

his research establishes an 80 to 85 percent probability of the primacy effect occurring in each and



                                                 -9-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 10 of 41 PageID #: 8676



every election. 5 Tr. 378, 384, 398, 401, 416, 428. He explained that a phenomenon with this level

of probability is “nearly universal” and “almost a law of nature” because “[y]ou can’t get a

frequency that high in past studies unless essentially every type of candidate in every type of race

in every year is experiencing those same phenomena in the minds of voters that produce that

primacy effect.” Tr. 123–24, 192. Dr. Krosnick’s conclusions and his underlying statistical

evidence thus provide an ample “basis to conclude that the primacy effect will impact any

particular voter or candidate in any particular election.” Jacobson, 957 F.3d at 1205.

         As explained below in the merits analysis, the Court finds Dr. Krosnick’s conclusion that

the primacy effect is 80 to 85 percent likely to manifest in each West Virginia election, including

multi-candidate elections, to be reasonable, reliable, and credible. Nelson therefore proved harm

to his electoral prospects based on the extreme likelihood that the primacy effect manifested in his

2018 race and will manifest in his 2020 race. The 15 to 20 percent probability of the primacy effect

not occurring in an election does not undermine Nelson’s standing because standing does not

“uniformly require plaintiffs to demonstrate that it is literally certain that the harms they identify

will come about.” Clapper, 568 U.S. at 414 n.5. Instead, proving a “substantial risk” of injury is

sufficient. Id.; Susan B. Anthony List, 573 U.S. at 158. An 80 to 85 percent probability of the

primacy effect benefiting a candidate’s opposition is undoubtedly a “substantial risk” of injury.6

See also Pavek v. Simon, No. 19-CV-3000 (SRN/DTS), 2020 WL 3183249, at *13–14 (D. Minn.

June 15, 2020) (holding plaintiffs demonstrated an injury-in-fact to challenge Minnesota’s ballot

order statute based on a substantial risk that the primacy effect will occur in the 2020 general


         5
            At several points in the trial, the defendants misinterpreted Dr. Krosnick as concluding that the primacy
effect occurs in 80 to 85 percent of elections and does not occur in 15 to 20 percent of elections. E.g. Tr. 398, 401.
This is an inaccurate extrapolation from the probability of the primacy effect occurring in an individual election.
          6
            For this reason, Nelson’s candidacy in either the 2018 or the 2020 election is sufficient for his standing, but
the Court also notes that Nelson’s candidacy in both elections creates an even greater risk of injury. The probability
of the primacy effect not manifesting in either election is a mere 4 percent when the higher 20 percent figure is used
to calculate the odds.

                                                          -10-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 11 of 41 PageID #: 8677



election), stayed on other grounds pending appeal, 2020 WL 4381845, at *1 (affirming the

plaintiffs had standing). Nelson therefore proved a sufficient injury-in-fact for standing.

           b. The Democratic Party and the Legislative Committee also proved an injury
              based on harm to their candidates’ electoral prospects.

       As noted above, the unlawful structuring of a competitive election not only injures a

disadvantaged candidate, but also the political party supporting that candidate. See Pavek, 2020

WL 4381845, at *1 (holding two Democratic committees demonstrated standing to challenge

ballot order statute based on the statute unequally favoring supporters of other political parties);

Green Party of Tenn., 767 F.3d at 538 (holding third parties had standing to challenge state’s ballot

access and ballot order statutes); Drake, 664 F.3d at 783 (explaining that the “potential loss of an

election” can be a sufficient injury-in-fact for party officials); Tex. Democratic Party, 459 F.3d at

587–88 (holding party demonstrated injury of “harm to its election prospects” and “threatened loss

of political power”); Fulani, 917 F.2d at 1030 (holding third party faced injury of “increased

competition” when defendants allegedly improperly placed major-party candidates on the ballot);

Schulz, 44 F.3d at 53 (holding third-party representative had standing because the party stood to

suffer from “competition on the ballot from candidates that . . . were able to ‘avoid complying with

the Election Laws’ and a resulting loss of votes”); Hollander, 566 F. Supp. 2d at 68 (explaining

that a “political party has standing to challenge the inclusion of an allegedly ineligible rival on the

ballot, on the theory that doing so hurts the . . . party’s own chances of prevailing in the election”).

The Fifth Circuit explained why in Texas Democratic Party v. Benkiser:

       [A] political party’s interest in a candidate’s success is not merely an ideological
       interest. Political victory accedes power to the winning party, enabling it to better
       direct the machinery of government toward the party’s interests. While power may
       be less tangible than money, threatened loss of that power is still a concrete and
       particularized injury sufficient for standing purposes.




                                                 -11-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 12 of 41 PageID #: 8678



459 F.3d at 587 (citation omitted). Thus, the alleged harm resulting from West Virginia’s Ballot

Order Statute is not only a sufficient injury-in-fact for Nelson, but also for the Democratic Party

and the Legislative Committee because their very purpose is to elect Democratic candidates across

the state. Stips. ¶¶ 10, 13; Tr. 52, 70–71.

       Following the Supreme Court’s recent decision in Gill v. Whitford, the Eleventh Circuit

held in Jacobson that an organization’s “general interest in its preferred candidates winning as

many elections as possible” is only a “generalized partisan preference” that federal courts are “not

responsible for vindicating.” Jacobson, 957 F.3d at 1206 (quoting Gill v. Whitford, 138 S. Ct.

1916, 1933 (2018)). The organizational plaintiffs in Jacobson thus failed to establish standing

because their claimed injury was a “systemic disadvantage to [their] party relative to other political

parties” rather than harm to “a particular candidate’s prospects in a future election.” Id. The

Eleventh Circuit, however, expressly declined to decide “whether a political party would have

standing to challenge an electoral practice that harmed one of its candidate’s electoral prospects in

a particular election.” Id. (emphasis in original). Jacobson is therefore inapplicable here because

the Democratic Party and the Legislative Committee base their standing on the Ballot Order

Statute’s harm to their candidates (Nelson and the twenty-eight Committee members previously

identified) in the upcoming November election. See Tex. Democratic Party, 459 F.3d at 586

(holding party had standing to challenge an action that would reduce “its congressional candidate’s

chances of victory” in an upcoming election); Pavek, 2020 WL 3183249, at *14 n.13 (holding

Jacobson did not apply to standing analysis for organizational plaintiffs because the plaintiffs’

focused their injury on harm to the plaintiffs’ candidates in the upcoming election), stayed on other

grounds pending appeal, 2020 WL 4381845, at *1 (affirming the plaintiffs had standing). As

already discussed, the plaintiffs proved through Dr. Krosnick that a “substantial risk” exists that



                                                -12-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 13 of 41 PageID #: 8679



the Statute will harm each of these candidates’ electoral prospects in November. This sufficiently

proves an injury-in-fact for standing.

       2. Traceability

       Having concluded that Nelson, the Democratic Party, and the Legislative Committee

proved an injury-in-fact, the Court now turns to traceability. This element of standing requires the

injury be “fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560 (citation

omitted). As previously discussed, the plaintiffs showed through Dr. Krosnick that the Ballot Order

Statute causes the primacy effect to disproportionately benefit Republican candidates, which

injures Democratic candidates’ electoral prospects. This injury is fairly traceable to the defendant

class of ballot commissioners because their statutory duties include preparing the ballots

“necessary for conducting every election for public officers in which the voters of the county

participate,” including all “general, special, and primary elections held in the county or any

magisterial district thereof.” W. Va. Code §§ 3-1-21(a), 3-1-19(g). They must also provide the

ballots “for any countywide special election ordered by the county commission.” W. Va. Code §

3-1-21(b)(2). The plaintiffs’ injury is also traceable to the Secretary of State based on his statutory

duties. The Eleventh Circuit ruled in Jacobson that the alleged injury from Florida’s ballot order

statute was not traceable to the Secretary of State because she had no role in ordering candidates’

names on ballots, but West Virginia requires its Secretary of State to prepare the ballots “for any

statewide special election ordered by the Legislature.” W. Va. Code § 3-1-21(b)(1); 957 F.3d at

1207. And unlike in Jacobson where the Secretary had no control over county supervisors except

through coercive judicial process, West Virginia binds its ballot commissioners to “any orders that

may be issued and any legislative rules that may be promulgated by the Secretary of State.” W.



                                                 -13-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 14 of 41 PageID #: 8680



Va. Code § 3-1A-6(a); 957 F.3d at 1207–08. This direct control over ballot commissioners’

compliance with state election law, along with the Secretary’s own duty to prepare ballots for

special elections, make the plaintiffs’ injury fairly traceable to him.

       3. Redressability

       Lastly, the plaintiffs must show it is “likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Lujan, 504 U.S. at 561 (citation and internal

quotation marks omitted). The plaintiffs ask the Court to declare the Ballot Order Statute

unconstitutional, enjoin the defendants from enforcing it, and require the defendants to use a ballot

ordering system that gives similarly situated major-party candidates an equal opportunity for the

ballot to list them first. Am. Compl. 17. As explained regarding traceability, the Secretary of State

and ballot commissioners are responsible under state law for enforcing the Statute, so declaratory

and injunctive relief against them would effectively stop implementation of the Statute across West

Virginia. Cf. Jacobson, 957 F.3d at 1208 (explaining that enjoining the Florida Secretary of State

from following Florida’s ballot order statute would not provide redress because the Secretary does

not enforce the statute and the county supervisors who do enforce it were not joined as parties). If

the Court enjoins enforcement of the Statute, the primacy effect will no longer disproportionately

harm candidates’ electoral prospects based on their party affiliation. And the parties have

stipulated that the kind of randomized or rotational ballot ordering that the plaintiffs seek to cure

the harm of the Ballot Order Statute is possible with West Virginia’s current voting systems. Stip.

Regard. Voting Sys., ECF No. 106-1. The Court therefore finds that granting the requested relief

would redress the plaintiffs’ injury.




                                                 -14-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 15 of 41 PageID #: 8681



    C. The Democratic Party and the Legislative Committee also have associational
       standing.

        In addition to having standing on their own behalf, the Democratic Party and the

Legislative Committee have associational standing on behalf of members who are candidates in

contested races in the November election. See Tex. Democratic Party, 459 F.3d at 587–88 (holding

the Texas Democratic Party had associational standing on behalf of its candidate). Associational

standing for an organization exists when “(a) its members would otherwise have standing to sue

in their own right; (b) the interests it seeks to protect are germane to the organization’s purpose;

and (c) neither the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

The Democratic Party and the Legislative Committee meet all three requirements.

        First, the Court has already determined that Nelson, a Democratic Party member, has

standing to sue based on his harmed electoral prospects in the 2018 general election and the

upcoming November election. See Retail Indus. Leaders Ass’n v. Fielder, 475 F.3d 180, 186 (4th

Cir. 2007) (citation omitted) (“Associational standing may exist even when just one of the

association’s members would have standing.”). For the same reasons, the twenty-eight Legislative

Committee members who are running for reelection in November against Republican challengers

have standing. See Stips. ¶ 13; Tr. 53–55. As with Nelson, the Statute’s placement of these

Democratic candidates below their Republican opposition creates a substantial risk of harm to the

candidates’ electoral prospects because it is extremely likely that the primacy effect will benefit

the candidates listed first.

        Second, both the Democratic Party and the Legislative Committee undoubtedly seek to

protect their organizational interests in this suit. Both organizations’ missions include electing

Democratic candidates across West Virginia. Stips. ¶¶ 10, 13; Tr. 52, 70–71. In the words of the


                                               -15-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 16 of 41 PageID #: 8682



Supreme Court, the goal of a state political party is to “to gain control of the machinery of state

government by electing its candidates to public office.” Storer v. Brown, 415 U.S. 724, 745 (1974).

Both organizations seek here to invalidate a state law that frustrates this goal by diminishing their

candidates’ competitiveness.

       Third, the claims asserted do not require participation by the organizations’ individual

members. Even though Nelson is a plaintiff and his candidacy is a basis for standing, the

Democratic Party’s and the Legislative Committee’s separate standing make Nelson’s inclusion

as a plaintiff unnecessary. And nothing about the plaintiffs’ claims or their requested relief make

participation by the Legislative Committee’s individual members necessary. “Unlike a suit for

money damages, which would require examination of each member’s unique injury, this action

seeks a declaratory judgment and injunctive relief, the type of relief for which associational

standing was originally recognized.” Retail Indus. Leaders Ass’n, 475 F.3d at 187. Therefore,

having met all three requirements, the Democratic Party and the Legislative Committee have

associational standing to bring this suit.

       In sum, the Court concludes Nelson, the Democratic Party, and the Legislative Committee

have direct standing in this case based on harm to their electoral prospects. The Democratic Party

also has associational standing on behalf of Nelson, and the Legislative Committee has

associational standing on behalf of the twenty-eight identified members seeking reelection. Having

found standing on these grounds, the Court declines to address whether Biafore and Harris have

individual standing as voters. See Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014) (“[T]he

presence of one party with standing is sufficient to satisfy Article III’s case-or-controversy

requirement.”) (quoting Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52

n.2 (2006)). The Court now proceeds to the case’s merits.



                                                -16-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 17 of 41 PageID #: 8683



                                            III. MERITS

   A. Legal Standard

       “[V]oting is of the most fundamental significance under our constitutional structure.”

Burdick v. Takushi, 504 U.S. 428, 433 (1992) (citation omitted). And there “must be a substantial

regulation of elections if they are to be fair and honest and if some sort of order, rather than chaos,

is to accompany the democratic processes.” Storer v. Brown, 415 U.S. 724, 730 (1974). Electoral

regulations often “implicate substantial voting, associational and expressive rights protected by

the First and Fourteenth Amendments.” Libertarian Party of Va. v. Alcorn, 826 F.3d 708, 716 (4th

Cir. 2016) (citation omitted). Voting regulations also implicate the Equal Protection Clause

because “[h]aving once granted the right to vote on equal terms, the State may not, by later

arbitrary and disparate treatment, value one person’s vote over that of another.” Bush v. Gore, 531

U.S. 98, 104–05 (2000) (citation omitted). In other words, the Equal Protection Clause protects

the right “to participate in elections on an equal basis with other citizens in the jurisdiction.” Dunn

v. Blumstein, 405 U.S. 330, 336 (1972) (citations omitted). “These rights, however, are not

absolute” because “all election laws, including perfectly valid ones, inevitably affect—at least to

some degree—the individual’s right to vote and his right to associate with others for political

ends.” Alcorn, 826 F.3d at 716 (cleaned up) (citing Anderson, 460 U.S. at 788).

       Both of the plaintiffs’ claims here are cognizable because the Ballot Order Statute

implicates the right to vote and the right to equal protection. Regarding Count One, the Statute

affects the individual plaintiffs’ right to vote under the First and Fourteenth Amendments because,

by awarding the benefit of the primacy effect to one party’s candidates based on partisan affiliation,

the Statute dilutes votes for candidates whose party the Statute disfavors. See, e.g., Pavek v. Donald

J. Trump for President, Inc., No. 20-2410, 2020 WL 4381845, at *2 (8th Cir. July 31, 2020)



                                                 -17-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 18 of 41 PageID #: 8684



(holding the plaintiffs’ challenge to Minnesota’s ballot order statute implicated the right to vote);

McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980) (holding incumbent-first statute “burdens

the fundamental right to vote possessed by supporters of the last-listed candidates, in violation of

the fourteenth amendment” and collecting cases); Graves v. McElderry, 946 F. Supp. 1569, 1578–

79 (W.D. Okla. 1996) (holding statute placing Democratic candidates first burdened “the right . .

. to cast a meaningful and fully weighted vote”). And as to Count Two, the Statute implicates the

Fourteenth Amendment right to equal protection because it treats one major political party (and its

candidates, members, constituencies, and supportive voters and organizations) differently from the

other major party by granting an electoral advantage based solely on the party’s performance in

the last presidential election. See, e.g., McLain, 637 F.2d at 1165–67 (holding incumbent-first

statute violated equal protection); Sangmeister v. Woodard, 565 F.2d 460, 467 (7th Cir. 1977)

(affirming that county clerks excluding plaintiffs from top ballot positions violated equal

protection); Mann v. Powell, 314 F. Supp. 677, 679 (N.D. Ill. 1969) (holding the favoring of

incumbents when breaking ballot order ties was “a purposeful and unlawful invasion of [the]

plaintiffs’ Fourteenth Amendment right to fair and evenhanded treatment”), aff’d, 398 U.S. 955

(1970).

          The Court adjudicates both Counts One and Two using the standard established by the

Supreme Court in Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S.

428 (1992). To assess the Ballot Order Statute’s constitutionality under the First and Fourteenth

Amendments:

          [The Court] must first consider the character and magnitude of the asserted injury
          to the rights protected by the First and Fourteenth Amendments that the plaintiff
          seeks to vindicate. It then must identify and evaluate the precise interests put
          forward by the State as justifications for the burden imposed by its rule. In passing
          judgment, the Court must not only determine the legitimacy and strength of each of
          those interests; it also must consider the extent to which those interests make it

                                                  -18-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 19 of 41 PageID #: 8685



        necessary to burden the plaintiff’s rights. Only after weighing all these factors is
        the reviewing court in a position to decide whether the challenged provision is
        unconstitutional.

Anderson, 460 U.S. at 789.

        This inquiry is “flexible” and “depends upon the extent to which a challenged regulation

burdens First and Fourteenth Amendment rights.” Burdick, 504 U.S. at 434. Laws imposing only

“reasonable, nondiscriminatory restrictions” or “modest” burdens are usually justified by a state’s

“important regulatory interests.” Anderson, 460 U.S. at 788; Alcorn, 826 F.3d at 716–17 (citation

omitted). On the other hand, laws imposing “severe” burdens are subject to “strict scrutiny” and

must be “narrowly drawn to advance a state interest of compelling importance.” Alcorn, 826 F.3d

at 717 (citations omitted). The class of laws facing strict scrutiny is limited because “subjecting

too many laws to strict scrutiny would unnecessarily tie the hands of States seeking to assure that

elections are operated equitably and efficiently.” Id. (cleaned up) (citing Burdick, 504 U.S. at 433).

        The Fourth Circuit used the Anderson/Burdick standard to evaluate Virginia’s three-tiered

ballot ordering system in Libertarian Party of Virginia v. Alcorn, 826 F.3d 708 (4th Cir. 2016).

For a first-tier position, a candidate’s party must have received at least ten percent of the total votes

for any statewide office filled in either of the two preceding statewide general elections. Id. at 712.

Only the Republican and Democratic parties met this requirement. Id. The second tier listed other

recognized political parties, including the Libertarian Party, and the third tier included independent

candidates. Id. The order of candidates in the first and second tiers was set by lot, and each political

office on the ballot replicated that order. Id. Candidates in the third tier were listed alphabetically

by surname. Id. The appellant, a figure in the Libertarian Party, argued the statute conferred an

unconstitutional advantage on Republican and Democratic candidates while disadvantaging

minor-party candidates. Id. at 714. The appellant conceded that the burden created by the law did

not warrant strict scrutiny, and the court upheld it because the law only imposed a slight burden
                                                  -19-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 20 of 41 PageID #: 8686



on the appellant’s constitutional rights and the state articulated several important interests. Id. at

718, 721. These interests included speeding the voting process by reducing voter confusion,

creating a symmetrical ballot pattern, and maintaining a stable political system. Id. at 719–20.

        While Alcorn is a helpful example for applying the Anderson/Burdick standard, the Fourth

Circuit addressed a ballot statute significantly different than West Virginia’s. The core issue in

Alcorn was Virginia’s privileging of major parties over minor ones, and it is well-established that

the “dissimilar treatment of . . . dissimilar groups does not violate the Equal Protection Clause.”

Kolbe v. Hogan, 813 F.3d 160, 190 (4th Cir. 2016), on reh’g en banc, 849 F.3d 114 (4th Cir. 2017).

The court also held the statute’s tiered structure was facially neutral and nondiscriminatory because

all parties were “subject to the same requirements” and had “an evenhanded chance at achieving

political party status and a first-tier ballot position.” Id. at 717. The court determined that the

appellant exaggerated the difficulty of entering the first tier because first-tier status only required

candidates for any office to receive ten percent of the vote in either of the two preceding statewide

general elections. Id. Once a party met this requirement, the statute determined its position in the

first tier by lot. Id. at 712. Therefore, no party was “automatically elevated to the top of the ballot.”

Id. at 717. The Fourth Circuit made the broad observation that “[a]ccess to a preferred position on

the ballot so that one has an equal chance of attracting the windfall vote is not a constitutional

concern.” Id. at 719 (quoting New Alliance Party v. N.Y. State Bd. of Elections, 861 F. Supp. 282,

295 (S.D.N.Y. 1994)). But this observation must be understood in light of the court’s finding that

Virginia’s law was politically neutral and nondiscriminatory, except for making the legitimate

distinction between dissimilar major and minor parties. While the benefit of an advantageous ballot

position is not necessarily a constitutional concern, a discriminatory allocation of that benefit

among similarly situated political parties is.



                                                  -20-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 21 of 41 PageID #: 8687



        In contrast to the Virginia law at issue in Alcorn, West Virginia’s Ballot Order Statute is

not facially neutral or nondiscriminatory. Virginia’s statute determined major parties’ position by

lot, but West Virginia awards the benefit of the primacy effect to candidates based on their political

affiliation with the last presidential candidate who received the most votes. See Fusaro v. Cogan,

930 F.3d 241, 259 (4th Cir. 2019) (explaining “facially neutral and nondiscriminatory” generally

refers to a statute “that does not favor one political party or viewpoint over another”). In doing so,

the Statute “automatically elevate[s]” candidates “to the top of the ballot” based on their party

affiliation. Alcorn, 826 F.3d at 717. In this sense, West Virginia’s Statute is more akin to the

unconstitutional Oklahoma law in Graves v. McElderry—a decision cited approvingly in Alcorn—

that automatically placed Democratic candidates at the top of the ballot⁠. 946 F. Supp. 1569, 1582

(W.D. Okla. 1996); Alcorn, 826 F.3d at 718; see also McLain, 637 F.2d at 1165–67 (holding

incumbent-first statute violated equal protection); Sangmeister, 565 F.2d at 468 (holding county

clerks listing their own party’s candidates first was unconstitutional); Jacobson v. Lee, 411 F.

Supp. 3d 1249, 1282–83 (N.D. Fla. 2019) (holding listing candidates from the governor’s political

party first was discriminatory and unconstitutional), vacated on other grounds and remanded sub

nom. Jacobson v. Fla. Sec’y of State, 957 F.3d 1193 (11th Cir. 2020); Netsch v. Lewis, 344 F.

Supp. 1280, 1281 (N.D. Ill. 1972) (holding state law ordering ballot by incumbency and seniority

violated equal protection); Mann, 314 F. Supp. at 679 (holding the favoring of incumbents when

breaking ballot order ties was unconstitutional), aff’d, 398 U.S. 955. The party benefiting from

West Virginia’s law may shift over time, but this does not mean the Statute is nonpartisan. A

statute may still be “unquestionably a partisan provision” even if it is only a “fair-weather friend”

whose “inclination may change depending on the prevailing political breeze.” 7 Jacobson, 411 F.


        7
           In reality, this political breeze does not shift often in West Virginia. Voters have favored Republican
presidential candidates since George W. Bush in 2000, so the Ballot Order Statute has kept Republican candidates at

                                                      -21-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 22 of 41 PageID #: 8688



Supp. 3d at 1276–77; see also Pavek v. Simon, No. 19-CV-3000 (SRN/DTS), 2020 WL 3183249,

at *24 (D. Minn. June 15, 2020) (explaining that Minnesota’s ballot order statute is still partisan

even though the party benefiting may vary), stayed on other grounds pending appeal, 2020 WL

4381845, at *3. Because West Virginia’s Ballot Order Statute is politically discriminatory, Alcorn

does not provide a clear answer in this case.

   B. Character and Magnitude of the Injury

       The Court’s first step under the Anderson/Burdick standard is to “consider the character

and magnitude of the asserted injury to the rights protected by the First and Fourteenth

Amendments that the plaintiff seeks to vindicate.” Anderson, 460 U.S. at 789. As discussed in the

Court’s review of Alcorn, the character of the injury imposed by the Ballot Order Statute is

discriminatory. The Statute selects one party for ballots to list first based explicitly and exclusively

on that party’s performance in the last presidential election. Even though the direction of the

Statute’s partisanship may change over time, the Statute discriminates by awarding the benefit of

the top ballot position to candidates based solely on their political affiliation. Consequently, the

Statute places a politically discriminatory burden on the right to vote and the right to participate in

elections on an equal basis. The Statute is in no way politically neutral, and this kind of state-

sanctioned favoritism in elections is of constitutional concern. See McLain, 637 F.2d at 1167

(holding incumbent-first statute constituted “favoritism” that “burden[ed] the fundamental right to

vote possessed by supporters of the last-listed candidates, in violation of the fourteenth

amendment”).

       As to the injury’s magnitude, the plaintiffs presented Dr. Jon A. Krosnick. Dr Krosnick is

a renowned political scientist and professor at Stanford University, where he runs a research


the top of ballots for the past twenty years without interruption. See Historical Timeline, 270 TO WIN,
https://www.270towin.com/historical-presidential-elections/timeline/ (last visited Aug. 4, 2020).

                                                 -22-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 23 of 41 PageID #: 8689



institute that studies political psychology, especially through political surveys including ballots.

Tr. 109, 113–14; Pls.’ Ex. 2, at 2. He runs a second research institute devoted to improving

scientific research methods across disciplines, and he teaches courses on political psychology,

statistics, and quantitative research. Tr. 109–11; Pls.’ Ex. 2, at 2. Dr. Krosnick is also a research

advisor to the Gallup Organization and a research psychologist at the U.S. Census Bureau, where

he performs and teaches statistical analysis of survey data. Tr. 111–12; Pls.’ Ex. 2, at 2. In addition

to nine other books, he is the author of a forthcoming book that brings together a hundred years of

scholarship on survey research methods. Tr. 114, 117; Pls.’ Ex. 1, at 33, ECF No. 104-1; Pls.’ Ex.

2, at 3. He has published around 200 articles, including in top-ranked journals of social psychology,

political science, and survey research methods. Tr. 117; Pls.’ Ex. 1, at 34–47; Pls.’ Ex. 2, at 3. Dr.

Krosnick has studied the primacy effect in elections for 30 years. Tr. 120; Pls.’ Ex. 2, at 3. And

his curriculum vitae and testimony demonstrate his substantial experience in using a diversity of

quantitative analyses and statistical methods to analyze voter behavior, especially candidate name

order effects, in different electoral settings. Tr. 218–22; Pls.’ Ex. 1. While these qualifications do

not automatically establish his credibility, they are strongly probative.

       Dr. Krosnick presented a comprehensive review of decades of peer-reviewed academic

research on the primacy effect. He examined studies of name order effects in general, primary, and

presidential elections in the United States, as well as studies from abroad. Tr. 124–37, 139–40;

Pls.’ Ex. 2, at 9–20. These studies examine many types of elections across many years using a

diversity of research methods and data sets. Tr. 137, 140–42. Included were studies of elections in

states that rotate candidates’ names, which provide the strongest evidence for the primacy effect.

Tr. 156. For example, Dr. Krosnick reviewed his prior research on the 1992 election in Ohio where

candidates’ names were rotated by precinct. Tr. 125–31. Examining 118 races in Ohio’s 3 largest



                                                 -23-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 24 of 41 PageID #: 8690



counties, he found a majority of races showed differences in the direction of primacy. Tr. 125–31;

Pls.’ Ex. 2, at 9. Taken together, the studies in Dr. Krosnick’s literature review overwhelmingly

reinforce the conclusion that candidates listed first receive an increased number of votes. Tr. 137,

140–42. To summarize this body of research quantitatively, Dr. Krosnick conducted a meta-

analysis of 1,100 different tests of name order effects. Tr. 137–39; Pls.’ Ex. 2, at 21–23. Eighty-

four percent of these tests manifested differences in the direction of primacy, a highly statistically

significant result demonstrating near unanimity. Tr. 138; Pls.’ Ex. 2, at 22.

       Dr. Krosnick offered two basic reasons for why the primacy effect manifests in elections.

First, voters often lack information about specific races. The order of candidates’ names can nudge

these low-information voters toward choosing the top-listed candidate. Tr. 147–49; Pls.’ Ex. 2, at

24–26. Second, voters may be ambivalent in their choice between candidates. Even though these

voters may be highly informed, their ambivalence makes them susceptible to the candidates’ order

nudging them toward the top choice. Tr. 149–50; Pls.’ Ex. 2, at 27–28. This explains why the

primacy effect still manifests in high information races like the 2016 presidential election between

Hillary Clinton and Donald Trump. Tr. 149–50. The defendants did not dispute the literature

supporting these two explanations for the primacy effect.

       To assess the susceptibility of West Virginia voters to the primacy effect, Dr. Krosnick

compared voters in West Virginia to voters in Ohio, California, North Dakota, and New

Hampshire. Tr. 155–57; Pls.’ Ex. 2, at 33–35, 48–64. He chose these four states for comparison

because they use rotational ballot ordering systems that allow researchers to produce the strongest

evidence for the existence and size of the primacy effect. Tr. 156. Dr. Krosnick compared the states

by looking at voters’ sex, age, race, ethnicity, marital status, education, employment status,

household income, household size, home ownership, active duty service, metropolitan status, and



                                                -24-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 25 of 41 PageID #: 8691



whether a telephone is present in the home. Pls.’ Ex. 2, at 35, 59–64. After comparing these

variables, he concluded that the similarity of voters in West Virginia to voters in these other states,

especially Ohio, shows that West Virginians are similarly susceptible to the primacy effect when

voting. Tr. 156–57; Pls.’ Ex. 2, at 35. The only noticeable difference between voters in West

Virginia and Ohio was that West Virginians are more rural, but there is no evidence this factor

influences the primacy effect’s magnitude. Tr. 157.

         Finally, Dr. Krosnick did a far-reaching statistical regression analysis of West Virginia

elections from 1960 to 2018. 8 Tr. 159–77; Pls.’ Ex. 4, at 8–10, ECF No. 104-4. His data included

all general election partisan races for federal offices (President, Senator, and Representative) and

high-profile state offices (Governor, Attorney General, Treasurer, Secretary of State, State

Auditor, Commissioner of Agriculture, State Senator, State Delegate, Supreme Court Justice,

Circuit Court Judge, and Family Court Judge) that included a Democrat and Republican. Tr. 159;

Pls.’ Ex. 2, at 36; Pls.’ Ex. 4, at 4–5. Dr. Krosnick only excluded a relatively small number of races

in which voters could choose more than one candidate from the same party because he was unable

to determine the order of same-party candidates on the ballot. Tr. 161–62. This nearly 60-year

collection of elections included 21,196 vote totals, a massive number of data points allowing for a

high degree of analytical accuracy. Tr. 175; Pls.’ Ex. 3, ECF No. 104-3. To isolate the impact of

the primacy effect, Dr. Krosnick controlled for 33 different variables, including political party,

incumbency, gender, the unemployment rate, and party affiliation with the governor. Tr. 166–74;

Pls.’ Ex. 4, at 8–10. From his regression, Dr. Krosnick determined the average benefit for a




          8
            Dr. Krosnick performed several regressions, but he bases his ultimate conclusions on the regression
included as Table 1 of his May 28, 2020 expert report. Tr. 164; Pls.’ Ex. 4, at 8–10. The Court also notes that the
expert witnesses in this case frequently used quantitative research terms like regression without giving a direct
definition for the record. However, the Court is comfortable with its grasp of these concepts because their application
to this case was explained in testimony, argument, and the parties’ expert reports.

                                                        -25-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 26 of 41 PageID #: 8692



candidate listed first on the ballot was 2.94 percentage points. Tr. 166–67; Pls.’ Ex. 4, at 6, 8. He

testified that, based on quantitative research standards, this conclusion is highly accurate and

shows a more than 99 percent likelihood that this primacy effect in West Virginia is real. Tr. 167,

174–75; Pls.’ Ex. 4, at 8, 10.

       Putting all of this research together, Dr. Krosnick testified to a reasonable degree of

certainty that there is an 80 to 85 percent probability of the primacy effect occurring in every West

Virginia election, and the best scientific estimate of that effect in each election is 2.94 percentage

points. Tr. 122–24, 200–01, 378, 416, 428. Because one candidate gains votes at the expense of

another, the 2.94 figure is doubled to determine the primacy effect’s ultimate impact on the margin

of victory in a race. Tr. 326–28; Pls.’ Ex. 2, at 8–9. In other words, the outcome of an election in

which the first-listed candidate won by less than 5.88 percentage points would likely have been

different if the other major candidate had been listed first. Pls.’ Ex. 2, at 41–43. At trial, the

defendants challenged the applicability of Dr. Krosnick’s conclusions to Nelson’s 2018 race

because that race involved several candidates from each party and was therefore excluded from

Dr. Krosnick’s data. See Tr. 161–62. However, Dr. Krosnick testified that because his analysis

includes such a vast range of elections, his conclusions can be confidently generalized to all

partisan races in West Virginia, including multi-candidate district races. Tr. 162–63, 200. In fact,

he testified that the name order effects in multi-candidate district races are likely stronger because

voters cannot use party affiliation to distinguish between candidates of the same party. Tr. 162–

63. Thus, Dr. Krosnick concluded that Nelson faced in 2018, and will face in 2020, an 80 to 85

percent probability of the primacy effect occurring with the best estimate of that effect being 2.94

percentage points. Tr. 404–05, 425.




                                                -26-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 27 of 41 PageID #: 8693



        On cross-examination, defense counsel repeatedly attempted to poke holes in Dr.

Krosnick’s testimony but only ended up giving him more time to prove his mastery over the subject

matter. For example, defense counsel cited a position Dr. Krosnick took in a 1998 article that

differed from his current perspective. Tr. 215. But Dr. Krosnick’s response demonstrated how he

has carefully refined his approach to studying elections over several decades as new and sometimes

contrary research emerges. Tr. 216–20. Throughout the cross-examination, Dr. Krosnick

frequently had to explain why defense counsel’s questions misinterpreted his research. E.g. Tr.

220–21, 230–31, 234–36, 237–38, 245. And practically every time defense counsel pointed out an

alleged weakness, such as the exclusion of some House of Delegates races or Dr. Krosnick’s

approach to clustering standard errors, Dr. Krosnick had a compelling explanation for his

methodology. Tr. 232–33, 251–52.

        To challenge Dr. Krosnick’s conclusions, the defendants called Dr. Jason A. MacDonald

as their expert witness. Dr. MacDonald earned his PhD in political science from George

Washington University and is now an associate professor of political science at West Virginia

University. Tr. 432–33; Sec’y’s Ex. 30, at 1–2, ECF No. 105-42. His research focuses on American

national political institutions, and he primarily uses quantitative methods, including those used by

Dr. Krosnick to study the primacy effect. Sec’y’s Ex. 30, at 1. Dr. MacDonald has published his

research in peer-reviewed academic journals, and he teaches quantitative political analysis to

graduate students at West Virginia University. Tr. 433–37; Sec’y’s Ex. 30, at 2–3. He does not,

however, have research experience with the primacy effect in elections. Tr. 440; Sec’y’s Ex. 30,

at 3.

        The scope of Dr. MacDonald’s testimony was limited. He did not evaluate Dr. Krosnick’s

literature review, meta-analysis, or opinions on the psychological bases for the primacy effect. Tr.



                                               -27-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 28 of 41 PageID #: 8694



527. Nor did he evaluate Dr. Krosnick’s analysis on the susceptibility of West Virginians to the

primacy effect compared to voters in other states. Tr. 527–28. Dr. MacDonald also did not dispute

the general existence of the primacy effect in West Virginia. Instead, he criticized specific

modeling decisions Dr. Krosnick made in his regression analysis of West Virginia elections. Tr.

528–29. After creating what he believed to be a more accurate model, Dr. MacDonald computed

a smaller 1.606 percentage point average primacy effect in West Virginia elections. Tr. 561;

Sec’y’s Ex. 32, at 7, 24, ECF No. 105-44.

       After listening to the expert witnesses, it is evident to the Court that accurately measuring

the primacy effect requires a high degree of skill and experience given that slight changes in

modeling can significantly alter results. It is also evident that the more one studies a phenomenon,

the more adept that person becomes at choosing the appropriate method to draw conclusions from

a large data set. The Court does not assume Dr. Krosnick’s credibility based on his qualifications,

but his professional achievements demonstrate that his methods for studying the primacy effect

have been subjected to the highest academic scrutiny. And while the Court has no doubts regarding

Dr. MacDonald’s competency in quantitative research methods, his inexperience in studying the

primacy effect in elections seriously undermines the reliability of his opinions in this case. Dr.

MacDonald has never studied name order effects or published a research paper on the topic. Tr.

526. He has not thoroughly reviewed the existing literature on the primacy effect in elections. Tr.

439, 526. And the data set compiled by Dr. Krosnick for this case is the only data set related to the

primacy effect and voter behavior that Dr. MacDonald has ever looked at. Tr. 529.

       Having considered the criticisms raised by Dr. MacDonald, the Court concludes that none

of them convincingly call into question Dr. Krosnick’s methodological judgments. In his direct

examination, Dr. Krosnick anticipated and responded to many of these criticisms. For example, in



                                                -28-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 29 of 41 PageID #: 8695



response to Dr. MacDonald’s concerns about outliers, Dr. Krosnick explained how he checked the

impact of individual observations on his regression and examined possible races or election years

that could be outliers. Tr. 178–79. In regard to Dr. MacDonald’s concerns about the data’s

temporal properties, Dr. Krosnick explained that he controlled for a linear time trend, the

interaction between time and political party, and for dummy variables for years. Tr. 186–88. Dr.

MacDonald also softened some of his criticisms when pressed on the stand by plaintiffs’ counsel.

For instance, Dr. MacDonald was originally critical of Dr. Krosnick’s use of the unemployment

rate as an indicator for economic health, but he walked back that criticism when plaintiffs’ counsel

guided him through Dr. Krosnick’s rationale for using the unemployment rate. Tr. 536–40.

       For these reasons, the Court finds Dr. Krosnick’s methods and conclusions to be far more

credible, reasonable, and reliable than Dr. MacDonald’s, and the Court confidently adopts Dr.

Krosnick’s conclusion that first-listed candidates in West Virginia are overwhelmingly likely to

receive an approximately 2.94 percentage point advantage. To appreciate the magnitude of the

burden created by this effect, the Court must look at its impact on election outcomes. The 2.94

figure is doubled to determine the primacy effect’s impact on the margin of victory in a race

because the votes gained by one candidate are necessarily lost from the other candidate. Tr. 326–

28; Pls.’ Ex. 2, at 8–9. Therefore, the Court can reasonably conclude that the outcome of every

election in which the first-listed candidate won by a margin of less than 5.88 percentage points

would have been different if the other major party had been listed first instead. Pls.’ Ex. 2, at 41–

43. Dr. Krosnick identified 105 elections between 1960 and 2018 that would likely have changed

if the order of major-party candidates had been flipped. Tr. 197–99, 399–401; Pls.’ Ex. 2, at 43,

69–71. These elections include races for President, U.S. Senator, U.S. Representative, State

Senator, State Delegate, Secretary of State, Attorney General, Commissioner of Agriculture, and



                                                -29-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 30 of 41 PageID #: 8696



Circuit Court Judge. Tr. 198–99; Pls.’ Ex. 2, at 43, 69–71. This total also understates the impact

of the primacy effect because Dr. Krosnick used a lower 2.425 calculation of the primacy effect (a

figure he later revised to 2.94) and the list does not include gubernatorial races or races excluded

from Dr. Krosnick’s final data set. Tr. 198–99, 399–401; Pls.’ Ex. 2, at 43. While the Court finds

the most accurate measure of the average primacy effect in West Virginia is 2.94 percentage points,

a primacy effect of 1.606 as calculated by Dr. MacDonald would still significantly impact West

Virginia elections. Of the 105 races identified by Dr. Krosnick, 64 have a margin of victory of less

than 3.212 percentage points. Pls.’ Ex. 2, at 69–71.

        In conclusion, the plaintiffs proved that West Virginia’s Ballot Order Statute burdens their

First and Fourteenth Amendment rights by systemically awarding the highly beneficial first ballot

position to candidates based solely on their political party. Although numerically small, a survey

of West Virginia elections shows this advantage is frequently outcome-determinative and has a

dramatic aggregate effect on West Virginia’s political landscape. The Statute is undoubtedly

politically discriminatory because it selects which candidate to list first based exclusively on that

candidate’s political party. In doing so, the Statute burdens the individual plaintiffs’ right to vote

by diluting votes for candidates whose party the Statute disfavors. And by systemically

advantaging one major party over the other, the Statute interferes with the plaintiffs’ right to

participate in elections on an equal basis with other citizens. Given the discriminatory character

and considerable magnitude of the injury imposed by the Statute, weighty state interests are

required to justify it.

    C. State’s Interests

        The Court’s second step under the Anderson/Burdick standard is to “identify and evaluate

the precise interests put forward by the State as justifications for the burden imposed” by the Ballot



                                                -30-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 31 of 41 PageID #: 8697



Order Statute. Anderson, 460 U.S. at 789. The Court must consider the legitimacy and strength of

these interests and the extent to which the interests make it necessary to impose the identified

burdens on the plaintiffs’ rights. Id. The state’s interests must “justify the specific restriction . . .

at issue.” Id. at 796.

        The Secretary of State’s General Counsel Donald Kersey articulated several state interests

served by Ballot Order Statute. Many of these interests overlap, and they can be grouped into two

basic categories: the effective administration of elections and voting efficiency. First, the Statute

serves the effective administration of elections by creating a simple process for determining ballot

order that can be easily implemented across the state. Tr. 265–66. In contrast, a rotational ballot

ordering system would be more complicated and expensive to administer, including in the

preparation of sample ballots. Tr. 276. Second, the Statute serves voting efficiency by creating

party-symmetry on the ballot. Tr. 266–67. Because many voters rely on candidates’ party

affiliation when voting, a symmetrical ballot allows voters to quickly identify and mark their

preferred candidates. Tr. 266–67. Symmetrical ballots thus reduce confusion and errors and speed

up the voting process. Tr. 266–67. According to Kersey, these efficiencies ultimately increase

voters’ confidence in the integrity of elections. Tr. 265, 277–79.

        The Fourth Circuit affirmed the importance of these interests in Libertarian Party of

Virginia v. Alcorn. 826 F.3d at 719–21. The court explained that ordering candidates by party

“makes the ballot more easily decipherable” and allows voters to “quickly find their preferred

choice for a given office, especially when party loyalties influence many voters’ decisions.” Id.

Random ordering, on the other hand, can create confusion and “risks requiring voters to decipher

lengthy multi-office, multi-candidate ballots in order to find their preferred candidates.” Id. at 719.

And “[f]or each extra minute that a voter spends deciphering his ballot in the voting booth, dozens



                                                  -31-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 32 of 41 PageID #: 8698



or more voters may spend another minute in line.” Id. at 720. Slowing the voting process thus

creates a risk of discouraging citizens from exercising their right to vote. Id.

        While the defendants here assert these same interests, there are two important differences

between Alcorn and this case. First, the Fourth Circuit held in Alcorn that Virginia’s ballot order

statute imposed “only the most modest burdens” on the appellant’s constitutional rights, so the

state faced a very low bar in justifying the statute. Id. at 717. The constitutional burden imposed

here by the Ballot Order Statute is far more significant and requires a weightier set of justifications.

Second, in addition to the state’s more general interests involving voting efficiency, the defendants

in Alcorn articulated another state interest—the preservation of political stability—that specifically

justified the division between major and minor parties that gave rise to the alleged constitutional

burden. Id. at 720. The court held this division served Virginia’s interest in political stability

because, by enacting a regulation that favored the traditional two-party system, Virginia could

“temper the destabilizing effects of party-splintering and excessive factionalism.” Id. (citation

omitted).

       The Eighth Circuit’s recent decision in Pavek v. Donald J. Trump for President, Inc. is also

a helpful example of a state articulating interests that justify the specific feature of the statute

producing the constitutional burden. 2020 WL 4381845, at *2–3. At issue in Pavek was

Minnesota’s ballot order statute that lists major-party candidates in reverse order of the parties’

average vote count in the last general election. Id. at *1. The district court granted a preliminary

injunction against the statute, but the Eighth Circuit stayed the injunction pending appeal. Id. at

*3. The court explained that the statute was likely constitutional because the state’s interests of

encouraging political diversity, countering the advantages of incumbency, and discouraging

sustained single-party rule all reasonably supported listing candidates in reverse order of



                                                 -32-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 33 of 41 PageID #: 8699



popularity. Id. Instead of just generally supporting a party-symmetrical ballot, these interests

justified the specific criteria used to determine candidates’ order.

       In contrast to both Alcorn and Pavek, the state’s interests here do not justify the specific

feature of the Ballot Order Statute challenged by the plaintiffs. The burden on the plaintiffs’

constitutional rights stems from the Statute assigning ballot order based on candidates’ partisan

affiliation with the presidential candidate who received the most votes in the last election. While

all of the state’s asserted interests are important, none of them actually support using the Statute’s

partisan criteria over any other. The state’s interests would be just as well served by determining

candidates’ order by lot or by using some other nondiscriminatory criteria to create a statewide

and party-symmetrical ballot order. For this reason, the state’s asserted interests do not “make it

necessary to burden the plaintiff’s rights” in any sense of the phrase. Anderson, 460 U.S. at 789.

Therefore, while the state’s interests are important and served generally by the statute, the Court

finds them to be universally weak as justifications for the actual burden the Statute imposes.

   D. Weighing the Injury Against the State’s Interests

       As its final step under the Anderson/Burdick standard, the Court must determine which

level of scrutiny to apply and weigh the burdens on the plaintiffs’ rights against the defendants’

asserted justifications. Anderson, 460 U.S. at 789; Burdick, 504 U.S. at 433–34. Laws imposing

“severe” burdens are subject to “strict scrutiny” and must be “narrowly drawn to advance a state

interest of compelling importance.” Alcorn, 826 F.3d at 717 (citations omitted). On the other hand,

laws imposing only “reasonable, nondiscriminatory restrictions” or “modest” burdens are usually

justified by a state’s “important regulatory interests.” Anderson, 460 U.S. at 788; Alcorn, 826 F.3d

at 716–17 (citation omitted). These two forms of scrutiny, however, are only two markers under

the “flexible” standard. Burdick, 504 U.S. at 434. The “rigorousness” of the inquiry ultimately



                                                -33-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 34 of 41 PageID #: 8700



“depends upon the extent to which a challenged regulation burdens First and Fourteenth

Amendment rights.” Id.

       Strict scrutiny does not apply here. As the Fourth Circuit explained, “the class of laws

facing [strict scrutiny] is limited” because “[s]ubjecting too many laws to strict scrutiny would

unnecessarily tie the hands of States seeking to assure that elections are operated equitably and

efficiently.” Alcorn, 826 F.3d at 717 (cleaned up) (quoting Burdick, 504 U.S. at 433). The Ballot

Order Statute does not belong to this limited class because it denies “neither the right to vote, nor

the right to appear on the ballot, nor the right to form or associate in a political organization.” Id.;

see also Green Party of Tenn. v. Hargett, 767 F.3d 533, 547 (6th Cir. 2014) (citation omitted)

(explaining a restriction is typically not severe if it “does not ‘affect a political party’s ability to

perform its primary functions,’ such as organizing, recruiting members, and choosing and

promoting a candidate”). The Statute does not create an insurmountable burden, and the state has

legitimate interests in administering orderly elections to which the Court owes deference.

       At the same time, a low form of scrutiny akin to rational basis is also inappropriate. As

previously explained, the Statute is not neutral. See Fusaro, 930 F.3d at 263 (“[W]hen a court

evaluates an electoral regulation, political neutrality is a touchstone for assessing the burden

imposed thereby.”). It elevates candidates to the top of the ballot to receive the benefit of the

primacy effect based solely on partisan affiliation. By doing so, the Statute burdens the plaintiffs’

rights in a politically discriminatory way. And while a primacy effect of 2.94 percent is not a large

share of total votes, it has been outcome-determinative in dozens of elections, significantly shaping

West Virginia politics. The burden created by the primacy effect, therefore, cannot be dismissed

as merely “modest.” Alcorn, 826 F.3d at 716–17 (citation omitted).




                                                 -34-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 35 of 41 PageID #: 8701



        The Court thus takes a more rigorous, less deferential approach in determining whether the

state’s interests are “sufficiently weighty to justify the limitation” imposed by the Statute.

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (citation omitted). At issue is a

politically discriminatory burden on the plaintiffs’ First and Fourteenth Amendment rights. While

this burden may seem attenuated, the Supreme Court has instructed courts to conduct a “realistic

appraisal” of a challenged statute’s effect. Anderson, 460 U.S. at 806. The Fourth Circuit has

likewise emphasized looking at a statute’s “practical operation.” Fusaro, 930 F.3d at 259. While

the effect of the Statute’s discriminatory allocation of ballot order is numerically small, it is highly

statistically significant and frequently determines election outcomes in West Virginia. As the Court

found based on Dr. Krosnick’s testimony, the results of at least 105 elections since 1960 would

very likely have changed if the order of major-party candidates had been reversed. Tr. 197–99,

399–401; Pls.’ Ex. 2, at 43, 69–71. Forty-six of these elections occurred after the state legislature

enacted the Statute in 1991, and these races include significant offices like U.S. Representative,

Secretary of State, and Attorney General. Pls.’ Ex. 2, at 69–71. As Dr. Krosnick explained, this

list of races is underinclusive because he based it on a lower average primacy effect and excluded

races for certain offices, including Governor. Tr. 198–99, 399–401; Pls.’ Ex. 2, at 43. The Statute

therefore has a major practical impact on elections and thereby imposes a substantial burden on

the plaintiffs’ right to vote and participate in elections on an equal basis with other citizens.

        While the state’s asserted interests are important, they are extremely weak justifications

for the burden imposed by the Statute. The effective administration of elections and voting

efficiency are served by a statewide and party-symmetrical ballot order, but they have no

relationship to the Statute’s specific use of partisan criteria to order the ballot. The state’s interests

therefore are not directly relevant to the feature of the Ballot Order Statute causing the



                                                  -35-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 36 of 41 PageID #: 8702



constitutional burden. And because many nondiscriminatory and easy-to-implement alternatives

exist, the state’s interests in maintaining a statewide and party-symmetrical ballot order do not

“make it necessary to burden the plaintiff’s rights” as the Statute currently does. Anderson, 460

U.S. at 789. At a minimum, the defendants can implement a constitutional ballot ordering scheme

simply by determining the order of major-party candidates by lot. See Koppell v. N.Y. State Bd. of

Elections, 153 F.3d 95, 96 (2d Cir. 1998) (holding state’s ordering of candidates by lottery was

nondiscriminatory and therefore constitutional); Mann, 314 F. Supp. at 679 (ordering the “drawing

of candidates’ names by lot or other nondiscriminatory means by which each of such candidates

shall have an equal opportunity to be placed first on the ballot”), aff’d, 398 U.S. 955. Doing so

would alleviate the constitutional burden while preserving all of the efficiencies and benefits of

the state’s current ballot ordering system. To award candidates from a favored political party an

extra 2.94 percentage points in an election would be blatantly unconstitutional. To do the same

through the allocation of ballot position without a weighty justification is also unconstitutional.

The Court therefore concludes after weighing the substantial burden imposed on the plaintiffs’

constitutional rights against the state’s weak justifications that West Virginia’s Ballot Order

Statute violates the First and Fourteenth Amendments.

                              IV. PERMANENT INJUNCTION

       Having concluded the Ballot Order Statute is unconstitutional, the Court now considers the

plaintiffs’ request to permanently enjoin the defendants from enforcing it and to adopt a ballot

ordering system that gives similarly situated major-party candidates an equal opportunity for the

ballot to list them first. Am. Compl. 17. To obtain a permanent injunction, the plaintiffs must

demonstrate: (1) they suffered an irreparable injury; (2) their remedies at law are inadequate; (3)

the balance of hardships weighs in their favor; and (4) a permanent injunction would not disserve



                                               -36-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 37 of 41 PageID #: 8703



the public interest. eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations

omitted).

       These elements are easily satisfied. First, “[t]he loss of First Amendment freedoms, for

even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427

U.S. 347, 373 (1976) (plurality opinion) (citation omitted). And “[c]ourts routinely deem

restrictions on fundamental voting rights irreparable injury” because “once the election occurs,

there can be no do-over and no redress.” League of Women Voters of N.C. v. North Carolina, 769

F.3d 224, 247 (4th Cir. 2014) (citations omitted). Second, monetary damages cannot remedy the

violations of the plaintiffs’ constitutional rights. See Legend Night Club v. Miller, 637 F.3d 291,

302 (4th Cir. 2011) (citation omitted) (“[M]onetary damages are inadequate to compensate for the

loss of First Amendment freedoms.”). Third, the balance of hardships weighs in the plaintiffs’

favor because the defendants are “in no way harmed by issuance of an injunction that prevents the

state from enforcing unconstitutional restrictions.” Id. at 302–03 (citation omitted). And fourth,

“upholding constitutional rights is in the public interest.” Id. at 303 (citation omitted); see also

Newsom ex rel. Newsom v. Albemarle Cty. Sch. Bd., 354 F.3d 249, 261 (4th Cir. 2003) (“Surely,

upholding constitutional rights serves the public interest.”).

       The more complicated issue is deciding the injunction’s terms. “It is well established . . .

that a federal district court has wide discretion to fashion appropriate injunctive relief in a

particular case.” Richmond Tenants Org., Inc. v. Kemp, 956 F.2d 1300, 1308 (4th Cir. 1992) (citing

Lemon v. Kurtzman, 411 U.S. 192, 200 (1973)). Here, however, the Court must consider both the

need to remedy the plaintiffs’ injury as well as the West Virginia legislature’s authority to regulate

elections. As the Fourth Circuit explained in Libertarian Party of Virginia v. Alcorn, extensive

debate among the Framers of the Constitution produced a federal system that grants each state’s



                                                -37-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 38 of 41 PageID #: 8704



legislature the presumptive authority to regulate elections within the state’s sovereign territory.

826 F.3d 708, 714–16 (4th Cir. 2016). This authority emanates from the text and history of the

Constitution, well-established Supreme Court precedent, and the structural principles inherent in

American federalism. Id. The local administration of elections under our federalist system vitalizes

democracy by “allow[ing] for greater individual input and accountability” while avoiding control

by “a distant bureaucracy” that appears “out of reach and out of touch.” Id. at 716. Federal courts,

therefore, must be cautious not to overstep their authority in reviewing and remedying state

election laws. 9

        In light of these principles, the Court concludes that a permanent injunction prohibiting

enforcement of the Ballot Order Statute is appropriate but requiring the defendants to adopt a

particular alternative is not. Many ballot ordering schemes exist that would not systematically

award the advantage of the primacy effect based on party affiliation or impose significant burdens

on the state. To mandate one of the many possibilities would be too great of an intrusion into the

sovereignty of West Virginia’s political branches. See Sangmeister v. Woodard, 565 F.2d 460,

467–68 (7th Cir. 1977) (holding the district court abused its discretion in ordering county clerks

to adopt a specific rotational system for ballot placement); Gould v. Grubb, 536 P.2d 1337, 1347

(Cal. 1975) (“[W]e do not believe that it would be appropriate for this court to mandate a single

form of procedure that must be followed in every election.”). The Court therefore limits its

injunction to prohibiting the defendants from implementing the Ballot Order Statute. By virtue of




          9
            These concerns do not, however, make this case nonjusticiable. The Court rejected McCormick’s argument
that the political question doctrine bars this suit in its Memorandum Opinion and Order denying the defendants’
motions for summary judgment. Mem. Op. 15–20, ECF No. 87; see also Pavek v. Donald J. Trump for President,
Inc., No. 20-2410, 2020 WL 4381845, at *1 (8th Cir. July 31, 2020) (explaining that judicially manageable standards
exist to adjudicate a challenge to Minnesota’s ballot order statute).

                                                       -38-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 39 of 41 PageID #: 8705



its sovereignty, the state may implement any alternative that comports with the Constitution and

other applicable law.

       The Court must also decide whether to give the injunction immediate effect considering

the imminency of the general election. See Reynolds v. Sims, 377 U.S. 533, 585 (1964) (explaining

that “under certain circumstances, such as where an impending election is imminent and a State’s

election machinery is already in progress, equitable considerations might justify a court in

withholding the granting of immediately effective relief”). At trial, the Court expressed its

inclination to withhold relief until after the election because a short period of time remains before

the ballot order is set on August 25. W. Va. Code § 3-6-2(d)(2); Stips. ¶¶ 21, 35. Upon further

consideration, however, the Court finds immediate relief is appropriate. The Secretary’s General

Counsel testified that implementing the rotational ballot ordering system sought by the plaintiffs

would require several complex changes, including to sample ballot publication and the state’s

electronic voting machines. Tr. 271–76, 296, 310. The plaintiffs now argue that the state can

feasibly implement the technologically simple solution of setting a statewide party order by lot.

Pls.’ Mem. in Supp. 3–5, ECF No. 109. The defendants do not seriously dispute this conclusion.

See McCormick’s Resp., ECF No. 113; Sec’y of State’s Resp., ECF No. 114. In fact, the Secretary

represented to the Court that the state’s voting machines are programmed to use a consistent

statewide party order across all races, and any ballot ordering system that produces a statewide

party order does not require an increase in the number of sample ballots. Mot. for Unstayed Final

J. Ex. A, at 1, ECF No. 108-1; see also Tr. 313 (explaining the voting machines’ current firmware

is “based on the partisan separation, the partisan form of the ballot”); Sec’y of State’s Resp. 15

(“The vendor confirmed that the current software . . . is based on consistent party order throughout

the ballot and that multiple sample ballots are not needed so long as candidate name order is the



                                                -39-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 40 of 41 PageID #: 8706



same everywhere.”). McCormick similarly did not dispute the technical feasibility of setting major

parties’ order by lot. McCormick’s Resp. 3 (“The defendant makes no claim that there is a technical

barrier to changing the order of the ballots.”). And the feasibility of this solution is further

supported by the fact the state already uses drawings to determine the general election ballot order

for candidates running in multi-candidate districts. W. Va. Code § 3-6-2(d)(2). The Secretary’s

General Counsel testified he is not aware of any problems that have arisen from this method. Tr.

291–92. The feasibility of setting major-party candidates’ order by lot is therefore not seriously

contested, and this solution would satisfy the First and Fourteenth Amendments while serving the

state’s asserted interests just as well as the current Statute. The Court does not order the defendants

to implement this specific alternative, but it demonstrates that at least one constitutional option

that the defendants can implement by August 25 exists. The Court cannot withhold injunctive relief

and permit an election to proceed under an unconstitutional law when the defendants can

realistically bring the state’s ballots into constitutional compliance. Immediate injunctive relief is

therefore granted.

                                        V. CONCLUSION

       In accordance with the reasoning above, the Court DECLARES that West Virginia Code

§ 3-6-2(c)(3) violates the plaintiffs’ rights under the First and Fourteenth Amendments of the

United States Constitution. Finding immediate relief appropriate, the Court GRANTS the

plaintiffs’ Motion for the Court to Enter an Unstayed Final Judgment, ECF No. 108. Effective

immediately, the Court PERMANENTLY ENJOINS the defendants from issuing any ballots

prepared following the protocol described in § 3-6-2(c)(3). In place of § 3-6-2(c)(3), the defendants

must implement a ballot ordering system that comports with the United States Constitution and

other applicable law until the West Virginia legislature adopts a permanent alternative.



                                                 -40-
 Case 3:19-cv-00898 Document 125 Filed 08/10/20 Page 41 of 41 PageID #: 8707



        Per the Court’s authority to monitor the status of injunctive relief, the Court ORDERS the

defendants to file a notice with the Court explaining the new ballot ordering system the defendants

will use in the November 2020 general election once the defendants make this decision. The

defendants must notify the Court if they adopt a different ballot ordering system for subsequent

elections. And the defendants must notify the Court when the West Virginia legislature adopts a

permanent alternative to § 3-6-2(c)(3). The defendants must append the text of the state’s new

ballot order statute to their notice.

        The Court DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to

all counsel of record.

                                             ENTER:         August 10, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -41-
